Citation Nr: 0406470	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-14 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
of the feet, claimed as due to exposure to chemical 
herbicides during active duty in Vietnam.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  July 2002 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for a chronic skin disorder 
of the feet, claimed as due to exposure to chemical 
herbicides during his period of active duty in Vietnam.

The veteran is presently service-connected for diabetes 
mellitus with neuropathy (rated 20 percent disabling), 
depressive disorder secondary to diabetes mellitus (rated 10 
percent disabling), loss of use of both lower extremities due 
to diabetic lumbosacral radiculoplex neuropathy and 
peripheral neuropathy (rated 100 percent disabling), and loss 
of use of both upper extremities due to peripheral neuropathy 
secondary to diabetes mellitus (rated 100 percent disabling).  
In addition to being rated 100 percent disabled by his 
service-connected disabilities, he has also been awarded 
special monthly compensation for loss of use of both feet and 
both hands and for requiring regular aid and attendance.  He 
is also receiving special housing assistance, a special home 
adaptation grant and an automobile and adaptive equipment 
grant.


FINDINGS OF FACT

A chronic skin disorder of the feet did not have its onset 
during active service nor is it the result of exposure to 
chemical herbicides during Vietnam era service in Southeast 
Asia.




CONCLUSION OF LAW

A chronic skin disorder of the feet was not incurred, nor is 
it presumed to have been incurred during active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000 (VCAA).  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

A review of the veteran's claims folder and the documents 
pertaining to this case shows that the RO has complied with 
the basic elements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as to the notice required under the VCAA.  The RO 
has notified the claimant of the information and evidence 
needed to substantiate his claim.  This notice was provided 
in correspondence dated March 2002, in which the veteran was 
specifically informed that his service medical records did 
not show treatment for a disabling skin condition affecting 
his feet.  In order to substantiate his claim, he was 
informed by VA that he needed to provide evidence showing in-
service incurrence or aggravation of his claimed disability 
and post-service medical records showing treatment for his 
claimed disability and a personal statement containing a 
detailed history of this disability were needed.  The letter 
also informed that veteran of what efforts VA would undertake 
to assist him in developing his claim.  We note that the RO 
had considered a February 2001 statement received from the 
veteran's private physician, Joseph V. McGrath, M.D., who 
summarized his history of treating the veteran for a 
recurring skin disorder of his feet since 1970 but who did 
not provide actual copies of any such treatment records in 
his possession.  In correspondence dated May 2003, the RO 
requested that the veteran contact Dr. McGrath and ask him to 
provide these records or, in the alternative, that the 
veteran authorize VA to request these records for him.  In 
response, the veteran obtained another statement from Dr. 
McGrath dated May 2003 in which the physician provided a more 
detailed summary of his treatment reports but again 
apparently declined to furnish VA with copies of the actual 
records.  In correspondence dated July 2003, the veteran 
reported that he neither knew of, nor possessed any other 
additional evidence that he could provide to VA in support of 
his claim.  In September 2003 the veteran, via his 
representative, informed VA that he had no further arguments 
to present and rested his appeal.

Thus, in view of the above discussion, we conclude that the 
veteran has been duly notified of the evidence and 
information necessary to substantiate his claim and has been 
notified of VA's efforts to assist him.  (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's DD 214 Form shows that he served on active duty 
in the Republic of Vietnam and that his military decorations 
include the Purple Heart Medal for wounds received in combat 
against enemy forces.

The veteran's service medical records show that on induction 
examination in June 1965 his feet, skin and lymphatic system 
were normal.  His service medical records do not show that he 
was ever treated for any skin complaints or foot problems.  
On separation examination in June 1967 his feet, skin and 
lymphatic system were normal and he denied having any history 
of skin disease or foot trouble on his medical history 
questionnaire.

The claims file includes a February 2000 VA health self-
assessment report in which the veteran indicated that he had 
dry skin on his feet.

The veteran filed his claim for VA compensation for a chronic 
skin disorder of the feet in January 2002.  He contends that 
the skin of feet have been chronically problematic ever since 
his return home from serving in Vietnam and that in light of 
the fact that he is already presumptively service-connected 
for diabetes mellitus and complications due to diabetes 
mellitus as being due to exposure to chemical herbicides, he 
should also be granted service connection for a skin disorder 
of his feet.  In a February 2002 statement the veteran stated 
that he was not claiming that his claimed skin disorder of 
his feet was related to his diabetes mellitus but was rather 
related to his military service in Vietnam.

The veteran's claim included a statement dated February 2001 
from his private physician, Joseph V. McGrath, M.D., of the 
Wabasha Clinic.  According to Dr. McGrath's statement, the 
veteran was a patient of his since 1973 and had been seen at 
the Wabasha Clinic by other physicians prior to that.   The 
veteran reported to Dr. McGrath of having a history of skin 
trouble affecting his feet since returning from Vietnam in 
1967, manifested by peeling skin, skin infections, pain when 
walking and a diagnosis of onychomycosis.  Dr. McGrath 
reported that the earliest treatment record he could find 
which pertained to the veteran was dated 1970 and shows that 
he had been treated at the Wabash Clinic by another physician 
for a fungus infection in his feet. 

The file contains a VA outpatient examination and treatment 
report dated June 2002 that shows that he was being evaluated 
for skin breakdown secondary to his diabetes mellitus.  On 
examination of his heels no pressure ulcers were observed.  
He was noted to have a large erythematous area with scaling 
edges on both buttocks and that he was undergoing treatment 
for fungal dermatitis.  No pertinent findings related to his 
feet were shown in this report.

In a May 2003 statement, the veteran's private physician, Dr. 
McGrath, again reported that the veteran's medical records at 
Wabasha Clinic show that he was treated in January 1970 for a 
complaint of a fungal infection of his left foot by a 
physician whom the veteran was seeing before Dr. McGrath took 
him as a patient.  However, the treatment note was 
handwritten and not sufficiently legible for Dr. McGrath to 
determine the specific treatment that was prescribed for the 
fungal infection.  A treatment note from one of Dr. McGrath's 
other colleagues, Dr. Walton, indicates that the veteran's 
foot rash was treated with anti-inflammatories and 
antibiotics and cleared up afterwards.  Dr. McGrath reported 
that his note as they pertain to the veteran's feet show that 
he was treated in March and April 1990 for athlete's foot 
with fungal dermatosis of the toenails.  In May 1990 was 
treated for inflammation of the soles of his feet with a 
history of recurrent infections.  In October 1990 he was 
again treated for athlete's foot with fungal dermatosis.  Dr. 
McGrath stated that these were all of his records of 
treatment of the veteran for his foot problems.



Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain, neurological 
symptomatology or decreased hearing acuity in service will 
permit service connection for an orthopedic or neurological 
disability or a hearing loss disability, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

We find that the veteran's service medical records do not 
show onset of a diagnosis of a chronic skin disorder during 
active duty.  His feet and skin were normal on entrance 
examination in June 1965 and there was no record of treatment 
for any related complaints throughout his entire period of 
service.  On separation examination in June 1967, his feet 
and skin were normal and he specifically denied having any 
history of foot trouble or skin diseases.  Notwithstanding 
the veteran's reported history of treatment in the year 
immediately after his discharge from service, the statements 
of his private physician, Dr. McGrath, indicate that he was 
treated for skin problems involving his feet no earlier than 
January 1970, approximately 21/2 years after his separation 
from service.  Dr. McGrath's diagnoses of a bilateral fungal 
infection and athlete's foot are not diseases which are shown 
to have had their onset during the veteran's period of active 
service, nor are they listed in the regulations as diseases 
which are presumed to have had their onset in active service 
if manifest to a compensable degree within one year following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Dr. 
McGrath has also not presented any opinion associating the 
veteran's bilateral fungal infection and athlete's foot with 
his period of military service.  Therefore, in view of this 
discussion, we conclude that the evidence does not support a 
grant of service connection on a direct basis for a bilateral 
skin disorder of the feet.

With respect to the veteran's claim of service connection for 
a bilateral skin disorder of the feet as a residual of 
exposure to herbicides, we note that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2003), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service.

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975. 38 
U.S.C. § 1116(f) (2003).  As the veteran's service records 
indicate that he served in the Republic of Vietnam during 
this time, it is presumed that he was exposed to Agent 
Orange.  

Having conceded exposure, 38 C.F.R. § 3.309(e) (2003) 
addresses specific diseases associated with exposure to 
certain herbicide agents and provides that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2003) are met even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2003) are 
also satisfied.  The specific diseases are: 

Chloracne or other acneform disease consistent with 
chloracne
Hodgkin's disease
Multiple myeloma
Non-Hodgkin's lymphoma
Acute and subacute peripheral neuropathy
Porphyria cutanea tarda
Prostate cancer
Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

Note 1: The term ``soft-tissue sarcoma'' includes the 
following:

Adult fibrosarcoma
Dermatofibrosarcoma protuberans
Malignant fibrous histiocytoma
Liposarcoma
Leiomyosarcoma
Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
Rhabdomyosarcoma
Ectomesenchymoma
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
Proliferating (systemic) angioendotheliomatosis
Malignant glomus tumor
Malignant hemangiopericytoma
Synovial sarcoma (malignant synovioma)
Malignant giant cell tumor of tendon sheath
Malignant schwannoma, including malignant schwannoma 
with 
rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and 
epithelioid malignant schwannomas
Malignant mesenchymoma
Malignant granular cell tumor
Alveolar soft part sarcoma
Epithelioid sarcoma
Clear cell sarcoma of tendons and aponeuroses
Extraskeletal Ewing's sarcoma
Congenital and infantile fibrosarcoma
Malignant ganglioneuroma

Note 2: For purposes of this section, the term acute and 
subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears 
within weeks or months of exposure to an herbicide agent and 
resolves 
within two years of the date of onset.

38 C.F.R. § 3.309(e)

The veteran is not entitled to service connection for his 
skin disease on a presumptive basis as the evidence does not 
show that his disability falls under the definition of any of 
the presumptive diseases listed in 38 C.F.R. § 3.309(e).  We 
do not find any evidence to support the conclusion that the 
veteran's dermatological disorder of his feet, which has been 
diagnosed as onychomycosis and athlete's foot (otherwise a 
fungal infection of his feet), which was first shown in 
January 1970, was a syndrome recognized by the regulations or 
the Secretary as being presumed to have been due to exposure 
to chemical herbicides in Vietnam.  Therefore, the 
presumption does not apply.

In the instant case, the veteran contends that his bilateral 
skin disorder of the feet was the result of his exposure to 
Agent Orange or other herbicides while serving in Vietnam.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician.  
Therefore, as a layperson he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent an objective medical nexus opinion from a physician 
linking his skin disorder with service, the veteran's 
uncorroborated assertions of etiology are insufficient to 
establish service connection for this disability.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98- 542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  Hence, the 
veteran may establish service connection for his bilateral 
skin disorder of his feet by presenting evidence which shows 
that it was at least as likely as not that the disease was 
caused by in-service exposure to Agent Orange.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.303(d); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran has not presented any objective medical 
evidence establishing a nexus between any event in service 
and his current skin disorder.  Therefore, service connection 
for a skin disorder as being directly related to exposure to 
chemical herbicides is not warranted.

Based on the foregoing, we conclude that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the veteran's bilateral skin disorder of his 
feet. Therefore, the benefit of the doubt doctrine does not 
apply and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 
2002).




ORDER

Service connection for a chronic skin disorder of the feet is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



